



ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (the “Agreement”), made as of May 8, 2017, is
entered into by and among Emmis Radio, LLC, an Indiana limited liability company
and Emmis Radio License, LLC, an Indiana limited liability company (collectively
“Seller”), on the one hand, and KWHY-22 Broadcasting, LLC (“Buyer”), a
California limited liability company and a single member limited liability
company owned by Meruelo Television, LLC, on the other hand.


Recitals:


A.    Seller holds the licenses and other authorizations issued by the Federal
Communications Commission (the “FCC”) for, and the other assets used or held for
use in, the operation of commercial radio broadcast station KPWR(FM) Los
Angeles, California (FCC Facility ID No. 35498) (the “Station”).


B.    Seller desires to sell, and Buyer desires to purchase, all of Seller’s
right, title and interest in and to the assets used or held for use in the
operation of the Station, including the FCC licenses and authorizations for the
Station, on the terms and conditions, and subject to the exceptions and
limitations, set forth in this Agreement.


C.    Buyer has had an opportunity to conduct due diligence on the Station prior
to the execution of this Agreement (the “Due Diligence Investigation”).


D.    Terms not otherwise defined in the text of the Agreement shall have the
meanings ascribed to them in Article XI.


Agreement:


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
ARTICLE I
ASSETS TO BE CONVEYED
1.1    Station Assets. Pursuant to the terms and conditions of this Agreement,
at the Closing, Seller shall sell, assign, transfer and convey to Buyer, and
Buyer shall purchase from Seller, all of Seller’s right, title and interest in,
to and under all of the assets, properties, interests and rights of Seller of
whatsoever kind and nature, real and personal, tangible and intangible, which
are used or held for use in the operation of the Station (collectively, the
“Station Assets”), but excluding the Excluded Assets as defined in Section 1.2
hereof, free and clear of any and all liens, mortgages, pledges, security
interests, claims and encumbrances (collectively, “Liens”) except for Permitted
Liens, if any. Except as provided in Section 1.2, the Station Assets include the
following:





--------------------------------------------------------------------------------





(a)    all licenses and other authorizations issued to Seller by the FCC with
respect to the Station (the “FCC Licenses”), all of which are listed on Schedule
1.1(a), as the same may be amended or renewed between the date of this Agreement
and the Closing, as defined herein, along with any applications for renewal or.
modification thereof which are pending before the FCC on the Closing Date, as
defined herein;
(b)    the equipment, electrical devices, studio and studio transmitter link
equipment, vehicles, transmitters and transmission equipment, satellite dishes,
antennas, cables, tools, hardware, office furniture and fixtures, office
materials and supplies, inventory, spare parts and other tangible personal
property used in the operation of the Station, including the items listed on
Schedule 1.1(b) (the “Tangible Personal Property”);
(c)    all contracts, agreements, leases and licenses used in the operation of
the Station, including without limitation those listed on Schedule 1.1(c), which
do not include the Real Estate Leases (collectively, the “Station Contracts”),
and the rights to any security deposits held by third parties under the Station
Contracts;
(d)    the Real Estate Leases, which are identified on Schedule 1.1(d), and the
rights to any security deposits held by third parties under the Real Estate
Leases;
(e)    all of Seller’s rights in and to the intellectual and other intangible
property used in the operation of the Station, including without limitation
those set forth on Schedule 1.1(e) (the “Intangible Property”); and
(f)    all files, documents and records (or copies thereof) relating exclusively
to the format, sales procedures, and operation of the Station, including the
Station’s public inspection files, blueprints, technical information and
engineering data, manuals, programming information and studies,
client/advertiser lists, marketing and demographic studies, sales and audience
data, and credit and sales reports.
1.2    Excluded Assets. Notwithstanding anything to the contrary contained in
this Agreement, the following assets and properties of Seller (the “Excluded
Assets”) shall not be acquired by Buyer and are excluded from the Station
Assets:
(a)    Seller’s books and records pertaining to the company organization,
existence or capitalization of Seller;
(b)    all promissory notes, cash, cash equivalents, or similar type investments
of Seller, such as certificates of deposit, treasury bills, marketable
securities, asset or money market accounts or similar accounts or investments;
(c)    all Accounts Receivable;
(d)    all insurance policies or any proceeds payable thereunder, except as
otherwise contemplated by Section 4.4;


2



--------------------------------------------------------------------------------





(e)    all tangible and intangible personal property disposed of or consumed
between the date of this Agreement and the Closing Date (as defined in Section
1.6), as permitted under this Agreement;
(f)    all of Seller’s intellectual property not set forth on Schedule 1.1(e)
that is not exclusively used in the operation of the Station;
(g)    any asset or property not used or held for use in the operation of the
Station; and
(h)    contracts shared with other stations or business units except as set
forth on Schedule 1.1(c), Seller’s corporate and trade names, duplicate copies
of Station records, non-transferable computer software, rights and claims
attributable to any period before the Effective Time, computers and other assets
not located at the Station, the centralized server facility, data links, payroll
system, accounting system and other operating systems and related assets that
are used in the operation of multiple stations, and the Jelli equipment used in
connection with Katz Expressway.
1.3    Assumption of Obligations. At Closing, Buyer shall assume and agree to
pay, discharge and perform all liabilities, obligations and commitments arising
from (i) the performance of the LMA from and after Commencement, and (ii) the
ownership or holding of the Station Assets to the extent they accrue, or relate
to, the period after the Effective Time, including without limitation
liabilities for which Buyer receives a credit under Section 1.7 (collectively,
the “Assumed Obligations”).


1.4    Retained Liabilities. Buyer does not assume or agree to discharge or
perform and will not be deemed by reason of the execution and delivery of this
Agreement or any other agreement, instrument or documents delivered pursuant to
or in connection with this Agreement or otherwise by reason of the consummation
of the transactions contemplated by this Agreement, to have assumed or to have
agreed to discharge or perform, any liabilities, obligations or commitments of
Seller or those arising from the ownership or holding of the Station Assets of
any nature whatsoever whether accrued, absolute, contingent or otherwise
(including, without limitation, all liabilities, losses, damages or expenses
relating to any claim, action, suit, arbitration, inquiry, proceeding or
investigation to the extent it arises out of the business or operation of the
Station, Seller or the Station Assets prior to the Effective Time and does not
arise from performance of the LMA), other than the Assumed Obligations
(collectively, the “Retained Liabilities”).


1.5    Purchase Price. In consideration for the sale of the Station Assets,
Buyer shall, at the Closing, in addition to assuming the Assumed Obligations,
pay to Seller Eighty Two Million Seven Hundred Fifty Thousand Dollars
($82,750,000) (the “Purchase Price”), less the amount of the Escrow Deposit
(which shall be credited to Buyer in accordance with the terms and conditions of
this Agreement) and subject to adjustment as provided in Section 1.7 hereof and
Schedule A to the LMA. Such payment shall be made by wire transfer of
immediately available federal funds pursuant to wire instructions that Seller
shall provide in writing to Buyer.


3



--------------------------------------------------------------------------------







1.6    Closing. Subject to Section 8.1 of this Agreement and except as otherwise
mutually agreed upon by Seller and Buyer, the consummation of the sale and
purchase of the Station Assets and the assumption of the Assumed Obligations
hereunder (the “Closing”) shall take place (by electronic exchange of the
documents to be delivered at the Closing) on the later of (a) ten (10) Business
Days after the date of the later of the FCC Consent and HSR Clearance and (b)
ten (10) Business Days after the date of funding of the Auction Proceeds and (c)
the date on which each of the other conditions to Closing set forth in Article V
has been satisfied or waived (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
those conditions at such time). Alternatively, the Closing may take place at
such other place, time or date as the parties may mutually agree in writing. The
date on which the Closing is to occur is referred to herein as the “Closing
Date.” The effective time of the Closing shall be 12:01 a.m., local Station
time, on the Closing Date (the “Effective Time”).


1.7    General Proration.


(a)    All income and expenses from the ownership or holding of the Station
Assets shall be prorated between Seller and Buyer as of Commencement or the
Effective Time, as applicable, with all expenses incurred or income earned prior
to Commencement or the Effective Time, as applicable, for the account of Seller
(including income earned from advertising which has been broadcast on the
Station prior to Commencement or the Effective Time, as applicable, but not yet
billed), and all income earned and expenses incurred after Commencement or the
Effective Time, as applicable, for the account of Buyer.


(b)    The prorations shall account for all ad valorem and other property Taxes,
business and license fees, including FCC regulatory fees, utility expenses,
liabilities and obligations under the Station Contracts and Real Estate Leases,
rents and similar prepaid and deferred items and all other expenses and
obligations, such as deferred revenue and prepayments attributable to the
ownership or holding of the Station Assets and operation of the Station that
straddle the period before and after Commencement or the Effective Time, as
applicable. If such amounts were prepaid by Seller prior to Commencement or the
Effective Time, as applicable, and Buyer will receive a benefit after
Commencement or the Effective Time, as applicable, then Seller shall receive a
credit for such amounts (which would include security deposits made by Seller
but assumed by Buyer). If Seller received a benefit prior to Commencement or the
Effective Time, as applicable, and such amounts will be paid by Buyer after
Commencement or the Effective Time, as applicable, Buyer will receive a credit
for such amounts. To the extent not known, real estate and personal property
Taxes shall be apportioned on the basis of Taxes assessed for the preceding
year. Notwithstanding anything in this Section 1.7 to the contrary, there shall
be no proration under this Section 1.7 for any contracts or agreements not
included in the Station Contracts.


(c)    Within forty-five (45) days after the Closing Date, Buyer shall prepare
and deliver to Seller a proposed pro rata adjustment of income and expenses in
the manner described in Section 1.7(a) and Section 1.7(b) for the Station as of
the Effective Time (the


4



--------------------------------------------------------------------------------





“Settlement Statement”), together with a schedule setting forth, in reasonable
detail, the components thereof. During such 45-day period, Buyer and its
representatives shall be provided reasonable access, upon reasonable advance
notice and during normal business hours, to such books and records of Seller,
and to employees of Seller and its independent auditors, if any, as Buyer may
reasonably request in connection with its preparation of the Settlement
Statement.


(d)    During the 30-day period following the receipt of the Settlement
Statement, Buyer shall provide Seller and its representatives reasonable access,
upon reasonable advance notice and during normal business hours, to such books
and records of Buyer, and to employees of Buyer and its independent auditors, if
any, as Seller may reasonably request in connection with its review of the
Settlement Statement.


(e)    The Settlement Statement shall become final and binding upon the parties
on the 30th day following delivery thereof to Seller, unless Seller gives
written notice of its disagreement with the Settlement Statement (the “Notice of
Disagreement”) to Buyer prior to such date. The Notice of Disagreement shall
specify in reasonable detail the nature of any disagreement so asserted. If a
Notice of Disagreement is given to Buyer in the period specified, then the
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the parties on the earlier of (i) the date
Buyer and Seller resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (ii) the date any
disputed matters are finally resolved in writing by the Accounting Firm as
provided herein.


(f)    Within ten (10) Business Days after the Settlement Statement becomes
final and binding upon the parties, (i) Buyer shall pay to Seller the amount, if
any, by which the prorated income allocated to Seller exceeds the prorated
expenses allocated to Seller or (ii) Seller shall pay to Buyer the amount, if
any, by which the prorated expenses allocated to Seller exceed the prorated
income allocated to Seller. All payments made pursuant to this Section 1.7(f)
shall be made by wire transfer in immediately available funds to an account
designated by the recipient party.


(g)    Notwithstanding any statement in this section to the contrary, if Seller
delivers a Notice of Disagreement, Seller or Buyer, as applicable, shall make a
payment to the other party in immediately available funds of any undisputed
amount within ten (10) Business Days of the receipt of the Notice of
Disagreement.


(h)    During the 30-day period following the delivery of a Notice of
Disagreement to Buyer that complies with the preceding paragraphs, Buyer and
Seller shall seek in good faith to resolve in writing any differences they may
have with respect to the matters specified in the Notice of Disagreement. During
such period: (i) each of Buyer and Seller, and their respective independent
auditors, if any, and at each of Buyer’s and Seller’s sole cost and expense,
shall be permitted to review and make copies reasonably required of; (A) the


5



--------------------------------------------------------------------------------





financial statements of Seller, in the case of Buyer, and Buyer, in the case of
Seller, relating to the Notice of Disagreement, (B) the books and records of
Seller, in the case of Buyer, and Buyer, in the case of Seller, relating to the
Notice of Disagreement, and (C) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Seller, in the
case of Buyer, and Buyer, in the case of Seller, shall provide reasonable
access, upon reasonable advance notice and during normal business hours, to such
employees of the other party and such other party’s independent auditors, if
any, as such first party reasonably believes is necessary or desirable in
connection with its review of the Notice of Disagreement.


(i)    If, at the end of such 30-day period, Buyer and Seller have not resolved
their differences, Buyer and Seller shall submit to the Accounting Firm for
review and resolution any and all matters that remain in dispute and that were
included in the Notice of Disagreement. Within thirty (30) days after selection
of the Accounting Firm, Buyer and Seller shall submit their respective positions
to the Accounting Firm in writing, together with any other materials relied upon
in support of their respective positions. Buyer and Seller shall cooperate with
each other and otherwise use commercially reasonable efforts to cause the
Accounting Firm to render a decision resolving the matters in dispute within
thirty (30) days following the submission of such materials to the Accounting
Firm. The decision of the Accounting Firm shall be final and binding on each of
the parties, and judgment upon the determination of the Accounting Firm may be
entered in any court of competent jurisdiction (but subject to Section 10.8
hereof). The fees and expenses of the Accounting Firm shall be divided equally
between Seller and Buyer. The fees and expenses (if any) of Buyer’s independent
auditors and attorneys incurred in connection with the review of the Notice of
Disagreement shall be borne by Buyer, and the fees and expenses (if any) of
Seller’s independent auditors and attorneys incurred in connection with their
review of the Settlement Statement shall be borne by Seller.


1.8    Allocation. Seller and Buyer will allocate the Purchase Price of the
Station Assets being purchased and sold in accordance with Section 1060 of the
Code to facilitate Buyer’s treatment of the Station Assets as replacement
property for purposes of a 1031 exchange provided that such allocation is based
upon a third party appraisal by and appraisal from that is capable, experienced
and recognized in the radio industry and reasonably acceptable to the parties.


1.9    Escrow Deposit. Simultaneously with the execution of this Agreement,
Buyer and Seller shall execute and deliver an Escrow Agreement in the form
attached hereto as Exhibit A (the “Escrow Agreement”). In accordance with the
Escrow Agreement, Buyer shall, simultaneously with the execution of the Escrow
Agreement, deliver One Million Dollars ($1,000,000) (the “Escrow Deposit”) to
Commonwealth Land Title Company (the “Escrow Agent”), which amount shall be
retained by Escrow Agent pursuant to the terms and conditions of the Escrow
Agreement until the Closing, and the parties shall use commercially reasonable
efforts to cause the escrow account to be opened so that the funds delivered can
be invested within three (3) business days of the execution of this Agreement.
The Escrow Deposit shall be disbursed to Seller at Closing by wire transfer of
immediately available funds. If this Agreement is terminated prior to Closing
for any reason other


6



--------------------------------------------------------------------------------





than due to a breach or default by Buyer in accordance with the provisions of
Section 8.1(a)(i), Escrow Agent shall refund to Buyer the Escrow Deposit and all
accrued interest thereon in accordance with the provisions of the Escrow
Agreement. If this Agreement is terminated prior to Closing in accordance with
the provisions of Section 8.1(a)(i) due to breach or default on the part of
Buyer, Escrow Agent shall pay to Seller the Escrow Deposit and shall pay to
Buyer all interest accrued thereon in accordance with the provisions of the
Escrow Agreement. Interest on the Escrow Deposit prior to Closing shall accrue
for the benefit of Buyer, and upon Closing shall be paid to Buyer, provided,
that, if Buyer wrongfully withholds the Escrow Deposit from Seller, then at the
point the Escrow Deposit are wrongfully withheld, pursuant to the terms of the
Escrow Agreement, interest on the Escrow Deposit shall accrue for the benefit of
Seller. The parties shall each instruct the Escrow Agent to disburse the Escrow
Deposit and all interest thereon to the party entitled thereto and shall not, by
any act or omission, delay or prevent any such disbursement.


1.10    LMA. The parties are concurrently entering into an LMA with respect to
the Station (the “LMA”).




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Each Seller jointly and severally represents and warrants to Buyer as follows,
except as to matters arising from the LMA:


2.1    Existence and Power. Each Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Seller is qualified to do business and is
in good standing in each jurisdiction where such qualification is necessary.
Seller has the requisite power and authority to own or hold the Station Assets
and to operate the Station as currently operated.


2.2    Company Authorization.


(a)    The execution and delivery by each Seller of this Agreement and all of
the other agreements, certificates and instruments to be executed and delivered
by Seller pursuant hereto or in connection with the transactions contemplated
hereby (collectively, the “Seller Ancillary Agreements”), the performance by
each Seller of its obligations hereunder and thereunder and the consummation by
each Seller of the transactions contemplated hereby and thereby are within such
Seller’s company powers, and have been duly authorized by all requisite company
action on the part of each Seller.


(b)    This Agreement has been, and each Seller Ancillary Agreement will be,
duly executed and delivered by Seller. This Agreement (assuming due
authorization, execution and delivery by Buyer) constitutes, and each Seller
Ancillary Agreement (assuming due authorization, execution and delivery by Buyer
where required) will constitute when executed and delivered by Seller, the
legal, valid and binding obligation of Seller, enforceable


7



--------------------------------------------------------------------------------





against Seller in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws affecting or relating to
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).


2.3    Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement and each Seller Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby require no
material action by or in respect of, or material filing with or notification to,
any Governmental Authority other than the Governmental Consents.
2.4    Non-contravention. Except as disclosed on Schedule 2.4, the execution,
delivery and performance of this Agreement and each Seller Ancillary Agreement
by Seller and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) violate or conflict with the organizational
documents of Seller; (b) assuming compliance with the matters referred to in
Section 2.3, conflict with or violate any Law or Governmental Order applicable
to Seller; (c) require any consent or other action by or notification to any
Person under, constitute a default under, give to any Person any rights of
termination, amendment, acceleration or cancellation of any right or obligation
of Seller under, any provision of any Station Contracts; or (d) result in the
creation or imposition of any Lien on any of the Station Assets, except for
Permitted Liens and, in the case of clauses (b), (c) and (d), for any such
violations, consents, actions, defaults, rights or losses as would not have a
Seller Material Adverse Effect.


2.5    Absence of Litigation. There is no Action pending or, to Seller’s
knowledge, threatened against Seller (a) that in any manner challenges or seeks
to prevent, enjoin, alter or delay materially the transactions contemplated by
this Agreement or (b) that, if adversely determined, would reasonably be
expected to have a Seller Material Adverse Effect, unless all liability that may
result from such adverse determination will be included in the Retained
Liabilities.


2.6    FCC Licenses.


(a)    Seller has made available to Buyer true, correct and complete copies of
the FCC Licenses, including any and all amendments and modifications thereto.
The FCC Licenses were validly issued by the FCC, are validly held by Seller, and
are in full force and effect. The FCC Licenses are not subject to any conditions
except for those conditions that appear on the face of the FCC Licenses, those
conditions applicable to radio broadcast licenses generally or those conditions
disclosed in Schedule 2.6(a). The FCC Licenses listed on Schedule 1.1(a)
constitute all authorizations issued by the FCC necessary for the operation of
the Station as currently conducted.


(b)    Except as otherwise set forth on Schedule 2.6(b), the FCC Licenses for
the Station have been issued or renewed for the full terms customarily issued to
radio broadcast stations licensed to communities in the State of California.
Except as set forth on Schedule 2.6(b), Seller has no applications pending
before the FCC relating to the Station.




8



--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 2.6(c), since the grant of the most
recent renewal applications for the FCC Licenses issued under Part 73 of Title
47 of the Code of Federal Regulations, Seller has operated the Station in
compliance in all material respects with the Communications Act of 1934, as
amended (the “Communications Act”), and the FCC Licenses, has filed or made all
material applications, reports and other disclosures required by the rules and
policies of the FCC (collectively, “FCC Rules”) to be made in respect of the
Station, and has timely paid all FCC regulatory fees in respect thereof.


(d)    Except as set forth on Schedule 2.6(d), to the knowledge of Seller, there
are no petitions, complaints, orders to show cause, notices of violation,
notices of apparent liability, notices of forfeiture, proceedings or other
actions pending or threatened before the FCC relating to the Station that would
reasonably be expected to have a material adverse effect on the operation of the
Station, other than proceedings affecting the radio broadcast industry
generally.


2.7    Tangible Personal Property. Except as disclosed on Schedule 2.7, Seller
has title to the Tangible Personal Property free and clear of Liens other than
Permitted Liens. Except as disclosed on Schedule 2.7, the Tangible Personal
Property is in good operating condition, ordinary wear and tear excepted.


2.8    Station Contracts. Except as otherwise set forth on Schedule 2.8, the
Station Contracts include all material contracts, agreements and leases
currently used in and necessary for the operation of the Station. Each of the
Station Contracts is in effect and binding upon Seller and, to Seller’s
knowledge, the other parties thereto (subject to bankruptcy, insolvency,
reorganization or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity). Seller is not in
material default under any Station Contract, and to Seller’s knowledge, no other
party to any of the Station Contracts is in default thereunder in any material
respect, and no event has occurred and is continuing that constitutes or, with
notice or the passage of time or both, would (a) constitute a default, violation
or breach by Seller in any material respect thereunder, or (b) to Seller’s
knowledge, constitute a default, violation or breach by any other party in any
material respect thereunder. Seller has provided to Buyer prior to the date of
this Agreement true and complete copies of all Material Station Contracts.


2.9    Intangible Property. Except as otherwise set forth on Schedule 2.9, (i)
the Intangible Property includes all material intellectual and other intangible
property used in the operation of the Station, (ii) Seller has no knowledge
that, and has not received notice of any claim that, its use of any Intangible
Property infringes upon or conflicts with any third party rights, and (iii)
Seller owns or has the right to use the Intangible Property free and clear of
Liens other than Permitted Liens.


2.10    Real Property and Real Estate Leases. There is no real property that is
owned by Seller and used or held for use in the operation of the Station. Each
of the Real Estate Leases is in effect and binding upon Seller and, to Seller’s
knowledge, the other parties thereto (subject to bankruptcy, insolvency,
reorganization or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity). Seller is not in
material default under any Real Estate Lease, and, to Seller’s knowledge, no
other party to any of the Real Estate Leases


9



--------------------------------------------------------------------------------





is in default thereunder in any material respect, and no event has occurred and
is continuing that constitutes or, with notice or the passage of time or both,
would (a) constitute a default, violation or breach by Seller in any material
respect thereunder, or (b) to Seller’s knowledge, constitute a default,
violation or breach by any other party in any material respect thereunder.
Seller has provided to Buyer prior to the date of this Agreement true and
complete copies of all Real Estate Leases. All buildings, structures, and
fixtures included in the Station Assets are in good operating condition,
ordinary wear and tear excepted. Except as set forth on Schedule 2.10, (a) all
of the buildings, structures and other improvements used by Seller in the
operation of the Station are located on the real property leased under the Real
Estate Leases, and (b) the Station Assets include all rights of access necessary
to provide access to the real property leased under the Real Estate Leases.


2.11    Environmental.


(a)    As used herein, (i) the term “Environmental Laws” means any and all
state, federal, and local statutes, regulations and ordinances relating to the
protection of human health and the environment, (ii) the term “Hazardous
Material” means any hazardous or toxic substance, material, or waste including,
without limitation, those substances, materials, pollutants, contaminants and
wastes listed in the United States Department of Transportation Hazardous
Materials Table (49 C.F.R. § 172.101) or by the United States Environmental
Protection Agency as hazardous substances (40 C.F.R. Part 302 and amendments
thereto), petroleum products (as defined in Title I to the Resource Conservation
and Recovery Act, 42 U.S.C. § 6991-6991(i)) and their derivatives, and such
other substances, materials, pollutants, contaminants and wastes as become
regulated or subject to cleanup authority under any Environmental Laws, and
(iii) the term “Release” has the meaning set forth in Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.


(b)    Except as set forth on Schedule 2.11:


(i)    all activities of Seller with respect to the operation of the Station
have been and are being conducted in material compliance with all Environmental
Laws;


(ii)    neither Seller, nor to Seller’s knowledge any other Person, has Released
any Hazardous Material on, in, from or onto the real property leased by Seller
under the Real Estate Leases, except in accordance with Environmental Laws;


(iii)    to Seller’s knowledge, no Hazardous Materials are present in any medium
on real property leased by Seller under Real Estate Leases in such a manner as
requires investigation or remediation under any Environmental Law;


(iv)    to Seller’s knowledge, no polychlorinated biphenyls or substances
containing polychlorinated biphenyls are present on the real property leased by
Seller under the Real Estate Leases, or located in the Station Assets;




10



--------------------------------------------------------------------------------





(v)    to Seller’s knowledge, no friable asbestos is present on the real
property leased by Seller under the Real Estate Leases; and


(vi)    to Seller’s knowledge, there are no underground storage tanks (including
underground storage tanks no longer in use) located on the real property leased
by Seller under the Real Estate Leases.


2.12    Compliance with Laws. Except as set forth on Schedule 2.12, Seller has
complied in all material respects with all Laws applicable to the operation of
the Station and the ownership or holding of the Station Assets.


2.13     Taxes. Seller has, in respect of the Station’s business, filed all
material Tax Returns required to have been filed by it under applicable Law and
has paid all Taxes that have become due pursuant to such Tax Returns or pursuant
to any assessments which have become payable.


2.14    Employees. Schedule 2.14 sets forth a true and complete list of all
Station employees. To Seller’s knowledge, Seller has complied in all material
respects with all labor and employment Laws applicable to the operation of the
Station. Except as set forth on Schedule 2.14, there is no unfair labor practice
charge or complaint, or equal employment opportunity complaint, pending or, to
Seller’s knowledge, threatened, before any Governmental Authority. Seller is not
party to any collective bargaining or similar agreement with respect to any of
the employees of Seller at the Station, and to Seller’s knowledge no union
represents or claims to represent, or is attempting to organize, such employees.


2.15    Financial Statements.  Seller has provided to Buyer copies of its
statements of operations for the Station (the “Statements”) for the years ended
February 28, 2014, February 28, 2015, February 29, 2016 and February 28, 2017. 
The information included in these Statements is included in the overall audited
consolidated financial statements of Seller and its affiliates, but such
Statements are not separately audited.  Such Statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations of the Station as operated by Seller for the respective periods
covered thereby, except that (i) shared operating expenses (if applicable) are
allocated among business units, which might or might not include the Station, as
determined by Seller, and (ii) such Statements do not include (A) income tax
expense or benefit, interest income and expense, and non-cash compensation
expenses associated with equity compensation arrangements, (B) amortization of
the deferred credit under the national sales representation agreement related to
the buyout of the prior national sales representation agreement in 2007, (C)
proceeds from a legal settlement in Buyer’s fiscal 2016, and (D) disclosures
required by GAAP in notes accompanying the financial statements.


2.16     Sufficiency and Title to Station Assets. Except for the Excluded
Assets, the Station Assets constitute all the assets (a) used or held for use by
Seller in, and (b) necessary for, the business or operation of the Station as
currently conducted. Seller owns, leases or is licensed to use all of the
Station Assets free and clear of Liens, except for Permitted Liens and those
Liens that will be released at Closing.




11



--------------------------------------------------------------------------------





2.17     No Finder. Except as set forth on Schedule 2.17, no broker, finder or
other Person is entitled to a commission, brokerage fee or other similar payment
in connection with this Agreement, the Seller Ancillary Agreements or the
transactions contemplated hereby or thereby as a result of any agreements or
action of Seller or any party acting on Seller’s behalf. Any fees, commissions
or other payments due any party identified in Schedule 2.17 shall be borne
solely by Seller.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


3.1    Existence. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of California.


3.2    Authorization and Power.


(a)    The execution and delivery by Buyer of this Agreement and all of the
other agreements, certificates and instruments to be executed and delivered by
Buyer pursuant hereto or in connection with the transactions contemplated hereby
(the “Buyer Ancillary Agreements”), the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby are within Buyer’s company powers and have been
duly authorized by all requisite company action on the part of Buyer.


(b)    This Agreement has been, and each Buyer Ancillary Agreement will be, duly
executed and delivered by Buyer. This Agreement (assuming due authorization,
execution and delivery by Seller) constitutes, and each Buyer Ancillary
Agreement (assuming due authorization, execution and delivery by Seller where
required) will constitute when executed and delivered by Buyer, the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws affecting or relating to enforcement of creditors’ rights generally and
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity).


3.3    Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement and each applicable Buyer Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby require no
action by or in respect of, or filing with or notification to, any Governmental
Authority other than the Governmental Consents.


3.4    Non-contravention. The execution, delivery and performance of this
Agreement and each Buyer Ancillary Agreement by Buyer and the consummation of
the transactions contemplated hereby and thereby do not and will not (a) violate
or conflict with the organizational documents of Buyer; (b) assuming compliance
with the matters referred to in Section 3.3, conflict with or violate


12



--------------------------------------------------------------------------------





any Law or Governmental Order applicable to Buyer; or (c) except as set forth on
Schedule 3.4, require any consent or other action by or notification to any
Person under, constitute a default under, give to any Person any rights of
termination, amendment, acceleration or cancellation of any right or obligation
of Buyer under, any provision of any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other agreement or instrument to
which Buyer is a party or by which any of Buyer’s assets is or may be bound,
except, in the case of clauses (b) and (c), for any such violations, consents,
actions, defaults, rights or losses as could not have, individually or in the
aggregate, a Buyer Material Adverse Effect.


3.5    Absence of Litigation. There is no Action pending or, to Buyer’s
knowledge, threatened against Buyer that in any manner challenges or seeks to
prevent, enjoin, alter or delay materially the transactions contemplated by this
Agreement.
  
3.6    FCC Qualifications. (a) Buyer is legally, financially and otherwise
qualified under the Communications Act and FCC Rules to be the licensee of,
acquire, own and operate the Station, (b) there are no facts that would, under
the Communications Act and the existing FCC Rules, disqualify Buyer as an
assignee of the FCC Licenses or as the owner or holder of the other Station
Assets or the operator of the Station, (c) no waiver of any provision of the
Communications Act or any FCC Rule relating to the qualifications of Buyer is
necessary for the FCC Consent to be obtained, and (d) Buyer has timely submitted
a signed and notarized FCC Form 1875 to the FCC as a prerequisite to payment of
the Auction Proceeds.


3.7    No Finder. Except as set forth in Schedule 3.7, no broker, finder or
other Person is entitled to a commission, brokerage fee or other similar payment
in connection with this Agreement, the Buyer Ancillary Agreements or the
transactions contemplated hereby or thereby as a result of any agreements or
action of Buyer or any party acting on Buyer’s behalf,. Any fees, commissions or
other payments due any party identified in Schedule 3.7 shall be borne solely by
Buyer.


3.8    Financing. Buyer has on hand or access to from committed sources
sufficient cash to pay the Purchase Price at Closing as provided herein.


ARTICLE IV
COVENANTS


4.1    Governmental Consents.


(a)    Governmental Consents.


(1)    FCC. The assignment of the FCC Licenses as contemplated by this Agreement
is subject to the prior consent and approval of the FCC. Within ten (10)
Business Days after execution of this Agreement, Buyer and Seller shall file the
FCC Application. Seller and Buyer shall thereafter prosecute the FCC Application
with all commercially reasonable diligence and otherwise use commercially
reasonable efforts to obtain the FCC Consent as expeditiously as practicable,
including the timely filing of oppositions to any Petition to Deny, Informal
Objection, or other


13



--------------------------------------------------------------------------------





objection to the FCC Application. Each party shall promptly provide the other
with a copy of any pleading, order or other document to or from the FCC or any
other Governmental Authority with respect to the FCC Application, and shall
promptly furnish all information requested by the FCC in conjunction with its
processing of the FCC Application.


(2)    HSR. If applicable, within fifteen (15) business days after the date of
this Agreement, the parties shall make any required filings with the Federal
Trade Commission and the United States Department of Justice pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with respect to the transactions contemplated hereby (including a request for
early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional
information or documentation. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as “HSR Clearance.”


(b)    Commercially Reasonable Efforts. Each of Buyer and Seller shall use its
commercially reasonable efforts to (i) cooperate in all respects with each other
in connection with any filing or submission and in connection with any
investigation or other inquiry by any Governmental Authority, including any
proceeding initiated by a private party, (ii) keep the other party informed in
all material respects of any material communications received by such party
from, or given by such party to, the FCC or any other Governmental Authority and
of any material communication received or given in connection with any
proceeding by a private party relating to the FCC Application, and (iii) permit
the other party to review any material non-confidential communication given by
it to another Person, and consult with each other in advance of and be permitted
to attend any meeting or conference with the FCC or any other Governmental
Authority or, in connection with any proceeding by a private party, with any
other Person, in each case regarding any of the transactions contemplated by
this Agreement.


(c)    Filing Fees. The filing fees for the Governmental Consents shall be borne
equally by Seller and Buyer.


4.2    Conduct of Business.
(a)    Prior to Closing. Except as arising from the LMA or as expressly
permitted by this Agreement, or with the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, Seller
shall:


(i)    maintain the FCC Licenses in full force and effect;


(ii)    operate the Station in the ordinary course of business consistent with
past practice, and in all material respects in accordance with the FCC Licenses,
the Communications Act, the FCC Rules, and all other applicable Laws;




14



--------------------------------------------------------------------------------





(iii)    not adversely modify any of the FCC Licenses;


(iv)    cause all Liens on the Station Assets, other than Permitted Liens, to be
released in full at or prior to Closing;


(v)    provide Buyer with any financial or other information regarding the
Station maintained by Seller and requested by Buyer that is reasonably necessary
to satisfy Buyer’s lenders;


(vi)    not, other than in the ordinary course of business and consistent with
past practice, terminate, rescind, or waive any rights under any Station
Contracts, and shall not be in material default under any Station Contract;


(vii)    not, other than in the ordinary course of business and consistent with
past practice, enter into any new contracts or agreements in connection with the
operation of the Station that would be assumed by Buyer at Closing or amend any
Station Contract in any material respect;
    
(viii)    notify Buyer promptly (A) if the Station is off the air for a
continuous period of six (6) hours or more or (B) if the Station’s normal
broadcast transmissions are materially impaired for a continuous period of more
than twelve (12) hours;


(ix)    maintain the Tangible Personal Property in normal operating condition
consistent with Seller’s past practices, ordinary wear and tear excepted;


(x)    maintain the Station’s inventories of spare parts and supplies in the
ordinary course and at levels consistent with past practices;


(xi)    not sell, lease or dispose of or agree to sell, lease or dispose of any
of the Station Assets, except (A) the ordinary course disposition of items that
either are obsolete or unnecessary for the continued operation of the Station as
currently operated or are replaced by assets of comparable or superior utility
or (B) pursuant to Station Contracts listed on Schedule 1.1(c);


(xii)    make all capital expenditures with respect to the Station in the
ordinary course in accordance with past practices;
    
(xiii)    not, other than in de minimis amounts, enter into, or extend or renew,
any trade or barter agreements, or other agreements for the sale of advertising
time other than for cash consideration, nor make any material change in the
customary advertising load of the Station;    


(xiv)    notify Buyer of the expiration of, or exercisable renewal options
arising under, any Station Contracts, and exercise such renewal options if
reasonably necessary for the continued operation of the Station as currently
conducted; and


15



--------------------------------------------------------------------------------







(xv)     use its commercially reasonable efforts to have existing trade and
barter agreements concluded prior to Closing.


(b)    Control of Station. Subject to the provisions of this Section 4.2, Buyer
shall not, directly or indirectly, control, supervise or direct the operations
of the Station prior to the Closing.


    4.3    Access to Information; Inspections; Confidentiality; Publicity.


(a)    Between the date hereof and the Closing Date, Seller shall furnish Buyer
and its representatives with such information relating to the Station Assets as
Buyer may reasonably request, at Buyer’s expense; provided, that any such
request does not interfere unreasonably with the operation of the Station.


(b)    Between the date hereof and the Closing Date, upon prior reasonable
notice, Seller shall give Buyer and its representatives reasonable access to the
Station Assets during regular business hours.


(c)    No news release or other public announcement concerning this Agreement,
the LMA, or the transactions contemplated hereby or thereby will be made by or
on behalf of either party hereto without the prior written approval of the other
party (such consent not to be unreasonably conditioned, withheld or delayed)
unless otherwise required by Law or public filing requirements. Where any
announcement, communication or circular concerning this Agreement, the LMA or
the transactions contemplated hereby or thereby is required by Law or public
filing requirements, it shall be made by the relevant party after consultation,
where reasonably practicable, with the other party and taking into account the
reasonable requirements (as to timing, contents and manner of making or dispatch
of the announcement, communication or circular) of the other party.


(d)    Regardless of whether the transactions contemplated by this Agreement are
consummated, Buyer shall not disclose to third parties, other than its employees
and agents for purposes of consummating the transactions contemplated hereby
(who shall also be made subject to the restrictions of this section), any
information, whether or not in writing, received from Seller or its agents in
the course of evaluating, investigating, negotiating, and consummating the
transactions contemplated by this Agreement; provided, that no information shall
be deemed to be confidential that (i) becomes publicly known or available other
than through disclosure by Buyer; (ii) is rightfully received by Buyer from a
third party who has no duty of confidentiality owed to Seller; or (iii) is
independently developed by Buyer. Upon termination or consummation of this
Agreement, all originals of all material provided to Buyer by Seller shall be
returned to Seller and all copies thereof shall be destroyed.


4.4    Risk of Loss. Seller shall bear the risk of any casualty loss or damage
to any of the Station Assets prior to the Effective Time, and Buyer shall bear
such risk commencing as of and


16



--------------------------------------------------------------------------------





after the Effective Time. In the event of any casualty loss or damage to the
Station Assets prior to the Effective Time, Seller shall be responsible for
repairing or replacing (as appropriate under the circumstances) any lost or
damaged Station Asset (the “Damaged Asset”) unless such Damaged Asset is
obsolete and unnecessary for the continued operation of the Station consistent
with Seller’s past practice and the FCC Licenses. If Seller is unable to repair
or replace a Damaged Asset by the Closing Date, then the proceeds of any
insurance covering such Damaged Asset shall be assigned to Buyer as of the
Closing Date, and to the extent such proceeds are not sufficient to cover the
reasonable out-of-pocket costs incurred by Buyer in repairing or replacing the
Damaged Asset, Seller shall reimburse Buyer by an amount equal to the
deficiency; provided, that if the loss or damage prevents the Station from
operating in material compliance with any FCC License issued under Part 73 of
Title 47 of the Code of Federal Regulations, Buyer shall have the option to
elect to postpone the Closing until the Damaged Asset(s) have been repaired or
replaced so that the Station is operating in such compliance.


4.5    Consents to Assignment. Prior to Closing Seller shall use its
commercially reasonable efforts to obtain any third-party consents necessary for
the assignment of any Station Contract. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
assign any Station Contract or any claim or right or any benefit arising
thereunder or resulting therefrom if such assignment, without the consent of a
third party thereto, would constitute a breach or other contravention of such
Station Contract or in any way adversely affect the rights of Buyer or Seller
thereunder. Except with respect to Real Estate Leases for real property leased
by Seller, which consents shall be required prior to Closing, if such consent is
not obtained prior to the Closing, (a) Seller shall use its commercially
reasonable efforts to (i) obtain such consent as soon as possible after the
Closing, (ii) provide to Buyer the financial and business benefits of any such
Station Contract and (iii) enforce, at the request of Buyer, for the account of
Buyer, any rights of Seller arising from any such Station Contract; and (b)
Buyer shall assume the obligations under such Station Contract in accordance
with Section 1.3 of this Agreement. Notwithstanding the foregoing, neither
Seller nor any of its Affiliates shall be required to pay consideration (except
as may be specifically contemplated by the relevant Station Contract) to any
third party to obtain any consent or estoppel certificate. Nothing in this
Section 4.5 shall limit or restrict the provisions of Section 6.2(d).


4.6    Notification. Each party shall notify the other party of the initiation
or threatened initiation of any Action that challenges the transactions
contemplated hereby, including any challenges to the FCC Application.


4.7    Employee Matters.


(a)     Buyer shall offer employment to all persons employed by Seller at the
Station immediately prior to Commencement (except for two employees identified
by Seller, whose offers shall be as of Closing) with substantially the same
position and compensation as in effect immediately preceding the Closing.  With
respect to each employee who accepts such offer (collectively, the “Transferred
Employees”), at Commencement or Closing, as applicable, employment with Seller
shall terminate and employment with Buyer shall commence.  With respect to any
Transferred Employee terminated by Buyer without cause


17



--------------------------------------------------------------------------------





during the one hundred eighty (180) day period after Commencement or Closing, as
applicable, Buyer shall be responsible for payment of any severance payments
equal to the amount due them under the Enhanced Severance Program component of
the Seller’s Transaction Incentive Program Summary.


(b)        With respect to Transferred Employees, Seller shall be responsible
for all compensation and benefits arising prior to Commencement or the Effective
Time, as applicable, and Buyer shall be responsible for all compensation and
benefits arising after Commencement or the Effective Time, as applicable. For
the avoidance of doubt, Seller shall be responsible for all unused vacation of
Transferred Employees accrued as of Commencement or the Effective Time, as
applicable, and Seller shall pay directly (or reimburse Buyer for) amounts
required by applicable law to be paid in respect of such accrued vacation.


(c)        Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and 3(2) of ERISA, respectively) in which similarly
situated employees are generally eligible to participate, with coverage
effective immediately upon Commencement or Closing, as applicable (and without
exclusion from coverage on account of any pre-existing condition), with service
with Seller deemed service with the Buyer for purposes of any length of service
requirements, waiting periods, vesting periods and differential benefits based
on length of service, and with credit under any welfare benefit plan for any
deductibles or co-payments paid for the current plan year under any plan
maintained by Seller.


(d)       Buyer shall also permit each Transferred Employee who participates in
the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing.


4.8    Further Assurances. Subject to the terms and conditions of this
Agreement, Seller and Buyer shall take, or cause to be taken, all actions
reasonably necessary or appropriate to consummate the transactions contemplated
by this Agreement as soon as practicable. After Closing, Seller and Buyer shall
execute all such instruments and take all such actions as either party may
reasonably request, without payment of further consideration, to effectuate the
transactions contemplated by this Agreement, including the execution and
delivery of confirmatory and other transfer documents in addition to those to be
delivered at Closing.


4.9    No Solicitation. From the date hereof, until the earlier of the Closing
Date or the termination of this Agreement, Seller and its Affiliates will not,
directly or indirectly, encourage, solicit, or engage in discussions or
negotiations with, or provide any information to, any Person (other than Buyer
and its representatives) concerning any sale or disposition of all, or
substantially all, of the Station Assets, including the FCC Licenses. Seller
shall inform Buyer of any such inquiries.




18



--------------------------------------------------------------------------------





4.10    1031 Exchange. To facilitate a like-kind exchange under Section 1031 of
the Code, a party may assign its rights under this Agreement (in whole or in
part) to a “qualified intermediary” under section 1.103(k)-1(g)(4) of the
treasury regulations (but such assignment shall not relieve such party of its
obligations under this Agreement) and any such qualified intermediary may
re-assign to such party. If a party gives notice of such assignment, the other
party shall provide written acknowledgement of such notice and otherwise
reasonably cooperate therewith at the expense of the party giving notice. The
party giving notice shall indemnify and hold harmless the other party from and
against any and all loss, liability, cost and expense arising from such
assignment or the transactions contemplated thereby.


4.11    Accounting.


(a)    Within five (5) days after Commencement, Seller shall provide Buyer with
a list of the then-current Accounts Receivable and Buyer will maintain a
separate account for collection of the Accounts Receivable. After Commencement,
(i) Buyer shall not collect any Accounts Receivable, and Buyer shall promptly
pay over to Seller any Accounts Receivable that it receives without offset, and
(ii) Seller shall not collect any receivables arising from operation of the
Station after Commencement, and Seller shall promptly pay over to Buyer any such
receivables it receives without offset. In determining any amounts to be paid
over under this section, all amounts collected from the Station account debtors
shall be applied to the oldest account first, unless received by Buyer and
otherwise directed by such account debtor under circumstances where Buyer
believes in good faith that the application of payment thereof is not in
violation of any existing or prior agreement between such account debtor and
Seller.


(b)    During the first fifteen (15) business days after Closing, Buyer shall
make available to Seller, at no additional cost, access to the Station’s books
and records, and the responsible employee(s) to consult with respect to such
books and records, for the purposes of closing the books of the Station for the
period prior to Closing.


ARTICLE V
CONDITIONS PRECEDENT


5.1    To Buyer’s Obligations. The obligations of Buyer hereunder are, at its
option, subject to satisfaction, at or prior to the Closing, of each of the
following conditions:


(a)    Representations, Warranties and Covenants. The representations and
warranties of Seller made in this Agreement shall be true and correct
disregarding all qualifiers and exceptions relating to materiality or Seller
Material Adverse Effect, (i) as of the date of this Agreement and (ii) (except
to the extent such representations and warranties speak as of an earlier date,
in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
Seller Material Adverse Effect, as of such earlier date) as of the Closing Date
as though made on and as of the Closing Date, except, in both cases, (A) for
changes expressly contemplated by this Agreement or permitted under Section 4.2
(including expiration of


19



--------------------------------------------------------------------------------





Station Contracts and changes in material items of Tangible Personal Property
which have been replaced by other items of comparable value and utility), (B)
casualty losses or damages subject to Section 4.4 (Risk of Loss) but which do
not prevent either Station from operating in material compliance with the FCC
Licenses issued under Part 73 of Title 47 of the Code of Federal Regulations,
(C) where the failures to be true and correct, individually or in the aggregate,
have not resulted in and would not reasonably be expected to result in a Seller
Material Adverse Effect, or (D) for matters arising from the LMA. Seller shall
have performed in all material respects all obligations required to be performed
by it under this Agreement on or prior to the Closing Date. Buyer shall have
received a certificate dated as of the Closing Date from Seller, executed by an
authorized officer of Seller to the effect that the conditions set forth in this
Section 5.1(a) have been satisfied.


(b)    Governmental Consents. The Governmental Consents shall have been obtained
and be in full force and effect, and shall contain no provision materially
adverse to any of Buyer, Buyer’s Affiliates or the Station.


(c)    Adverse Proceedings. No Governmental Order shall have been rendered
against either party hereto that would render it unlawful, as of the Closing
Date, to effect the transactions contemplated by this Agreement in accordance
with its terms, and no Action shall be pending before any Governmental Authority
of competent jurisdiction challenging this Agreement or the transactions
contemplated hereby, which is reasonably likely to restrain, alter, prohibit or
otherwise materially interfere with the Closing.


(d)    Deliveries. Seller shall have made or stand willing and able to make all
the deliveries required under Sections 6.1 and 6.2.


5.2    To Seller’s Obligations. The obligations of Seller hereunder are, at its
option, subject to satisfaction, at or prior to the Closing, of each of the
following conditions:


(a)    Representations, Warranties and Covenants. The representations and
warranties of Buyer made in this Agreement shall be true and correct,
disregarding all qualifiers and exceptions relating to materiality or Buyer
Material Adverse Effect, (i) as of the date of this Agreement and (ii) (except
to the extent such representations and warranties speak as of an earlier date,
in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
Buyer Material Adverse Effect, as of such earlier date) as of the Closing Date
as though made on and as of the Closing Date except, in both cases, (A) for
changes expressly contemplated by this Agreement or (B) where the failures to be
true and correct, individually or in the aggregate, have not resulted in and
would not reasonably be expected to result in a Buyer Material Adverse Effect.
Buyer shall have performed in all material respects all obligations required to
be performed by it under this Agreement on or prior to the Closing Date. Seller
shall have received a certificate dated as of the Closing Date from Buyer
executed by an authorized officer of Buyer, to the effect that the conditions
set forth in this Section 5.2(a) have been satisfied.




20



--------------------------------------------------------------------------------





(b)    Governmental Consents. The Governmental Consents shall have been obtained
and shall be in full force and effect and shall contain no provision materially
adverse to Seller or Seller’s Affiliates.


(c)    Adverse Proceedings. No Governmental Order shall have been rendered
against either party hereto that would render it unlawful, as of the Closing
Date, to effect the transactions contemplated by this Agreement in accordance
with its terms, and no Action shall be pending before any Governmental Authority
of competent jurisdiction challenging this Agreement or the transactions
contemplated hereby, which is reasonably likely to restrain, alter, prohibit or
otherwise materially interfere with the Closing.


(d)    Deliveries. Buyer shall have made or stand willing and be able to make
all the deliveries required under Sections 6.1 and 6.3 and shall have paid or
stand willing and be able to pay the Purchase Price as provided in Section 1.5.


ARTICLE VI
DOCUMENTS TO BE DELIVERED AT THE CLOSING


6.1    Documents to be Delivered by Both Parties. At the Closing, each of Buyer
and Seller shall execute and deliver to the other Assignment and Assumption
Agreements (including an Assignment and Assumption of FCC Licenses) in such form
as reasonably agreed to by the parties.


6.2    Documents to be Delivered by Seller. At the Closing, Seller shall deliver
to Buyer the following, in such forms as reasonably requested by Buyer:


(a)    the certificate described in Section 5.1(a);


(b)    a duly executed Bill of Sale;


(c)    a duly executed Assignment for the Intangible Property;


(d)    the consents to assignment required under the Material Station Contracts
designated on the Schedule 1.1(c) as a “Required Consent” (if any) and the Real
Estate Leases designated on the Schedule 1.1(d) as a “Required Consent” (if any)
duly executed by the appropriate Persons which shall not include any conditions
materially adverse to Buyer;


(e)    if provided by the lessors in accordance with their customary procedures,
then estoppel certificates that are in each lessor’s customary form duly
executed by the lessors or licensors under each of the Real Estate Leases; and


6.3    Documents and Other Items to be Delivered by Buyer. At the Closing, Buyer
shall deliver to Seller the following:


(a)    the certificate described in Section 5.2(a); and


21



--------------------------------------------------------------------------------







(b)    the Purchase Price (less the Escrow Deposit).


ARTICLE VII
SURVIVAL; INDEMNIFICATION


7.1    Survival. The representations and warranties in this Agreement shall
survive the Closing for a period of twelve (12) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except those
under: (a) Section. 2.13 (Taxes), which shall survive until the expiration of
any applicable statute of limitations, and (b) Section 2.17 (No Finder) and
Section 3.7 (No Finder), each of which shall survive until the expiration of any
applicable statute of limitations. None of the covenants and agreements shall
survive the Closing except to the extent such covenants and agreements
contemplate performance after the Closing, in which case such covenants and
agreements shall survive until performed. Except for Claims relating to
representations and warranties with respect to Taxes or Finders (which shall be
made on or before the expiration of the applicable statute of limitations), no
Claim, as defined in this Article, may be brought under this Agreement unless
written notice describing in reasonable detail the nature and basis of such
Claim is given on or prior to the date that is twelve (12) months after the
Closing Date. In the event such notice is given, the right to indemnification
with respect thereto shall survive the applicable survival period until such
Claim is finally resolved and any obligations thereto are fully satisfied.


7.2    Indemnification.


(a)    Subject to Section 7.1, from and after the Effective Time, Seller shall
defend, indemnify and hold harmless Buyer, its Affiliates and their respective
employees, officers, directors, members, shareholders and agents (collectively,
the “Buyer Indemnified Parties”) from and against any and all losses, costs,
damages, liabilities, expenses, obligations and claims of any kind, including
reasonable attorneys’ fees and expenses (“Losses”), incurred by such Buyer
Indemnified Party arising out of or resulting from (i) Seller’s breach of any of
the representations or warranties contained in this Agreement, any Seller
Ancillary Agreement or in any other certificate or document delivered pursuant
hereto or thereto; (ii) any breach or nonfulfillment of any agreement or
covenant of Seller under the terms of this Agreement or any Seller Ancillary
Agreement; or (iii) the Retained Liabilities. Seller shall have no liability to
Buyer or other Buyer Indemnified Parties under clause (i) of this Section 7.2(a)
until the aggregate Losses for all Buyer Indemnified Parties exceed $125,000, in
which event Buyer (and the other Buyer Indemnified Parties) shall be entitled to
indemnification for all Losses, subject to the terms and conditions of this
Article VII; provided, that the maximum liability of Seller under clause (i) of
this Section 7.2(a) shall be an aggregate amount equal to $10,000,000.


(b)    Subject to Section 7.1, from and after the Effective Time, Buyer shall
defend, indemnify and hold harmless Seller, its Affiliates and their respective
employees, officers, directors, members and agents (collectively, the “Seller
Indemnified Parties”) from and against any and all Losses incurred by such
Seller Indemnified Party arising out of or resulting


22



--------------------------------------------------------------------------------





from (i) Buyer’s breach of any of its representations or warranties contained in
this Agreement, any Buyer Ancillary Agreement or in any other certificate or
document delivered pursuant hereto or thereto; (ii) any breach or nonfulfillment
of any agreement or covenant of Buyer under the terms of this Agreement or any
Buyer Ancillary Agreement; or (iii) the Assumed Obligations. Buyer shall have no
liability to Seller or the other Seller Indemnified Parties under clause (i) of
this Section 7.2(b) until the aggregate Losses for all Seller Indemnified
Parties exceed $125,000, in which event Seller (and the other Seller Indemnified
Parties) shall be entitled to indemnification for all Losses, subject to the
terms and conditions of this Article VII; provided, that the maximum liability
of Buyer under clause (i) of this Section 7.2(b) shall be an amount equal to
$10,000,000.


7.3    Procedures. Seller (for itself or any other Seller Indemnified Party) or,
as the case may be, Buyer (for itself or any other Buyer Indemnified Party)
shall give prompt written notice to the indemnifying party of any Losses that
could give rise to an indemnification obligation hereunder against the
indemnifying party (a “Claim”), but a delay in giving such notice shall not
affect the indemnified party’s right to indemnification and the indemnifying
party’s obligation to indemnify as set forth in this Agreement, except to the
extent the indemnifying party’s ability to remedy, contest, defend or settle
with respect to such Claim is thereby prejudiced. The notice of the Claim shall
include a description of the Claim and supporting documentation deemed material
to the Claim (including, where appropriate, any documents received from a third
party or any Governmental Authority, including any court). Except for Claims
based on the assertions of third parties (which are subject to the additional
procedures set forth in Section 7.4), the indemnifying party shall have thirty
(30) days to review the Claim and make a determination whether to provide any
indemnification. The indemnifying party’s failure to respond within that 30-day
period shall constitute an acceptance of the Claim. If the indemnifying party
disputes any part of or all of the Claim, the indemnified party shall be
entitled to seek appropriate relief from any court of competent jurisdiction in
accordance with Section 10.8 hereof.


7.4.    Claims Based on Third Party Assertions. The obligations and liabilities
of the parties with respect to any Claim based on a third party’s assertions
shall be subject to the following additional terms and conditions:


(a)    The indemnifying party shall have the right to undertake, by counsel or
other representatives of its own choosing, the defense or opposition to such
Claim.


(b)    In the event that the indemnifying party shall provide notice to the
indemnified party of its election not to undertake such defense or opposition,
or, within twenty (20) days after receipt of written notice of the Claim from
the indemnified party, the indemnifying party shall fail to provide notice to
the indemnified party of its willingness to undertake to defend or oppose the
Claim, the indemnified party (upon further written notice to the indemnifying
party) shall have the right to undertake the defense, opposition, or settlement
of such Claim, by counsel or other representatives of its own choosing, on
behalf of and for the account and at the risk of the indemnifying party (subject
to the right of the indemnifying party to assume defense of or opposition to
such Claim at any time prior to settlement or final determination thereof);
provided, that the indemnified party shall provide


23



--------------------------------------------------------------------------------





ten (10) days prior notice to the indemnifying party of any proposed settlement
(including the entry of any judgment by any court of competent jurisdiction) so
that the indemnifying party may assume the defense or opposition to the Claim.


(c)    Anything herein to the contrary notwithstanding, (i) the indemnified
party shall have the right, at its own cost and expense, to participate in the
defense, opposition, or settlement of the Claim, (ii) the indemnifying party
shall not, without the indemnified party’s written consent, settle any Claim or
consent to entry of any judgment, unless such judgment or settlement includes a
payment of all Losses and a release of the indemnified party from all liability
in respect of such Claim, and (iii) in the event that the indemnifying party
undertakes defense of or opposition to any Claim, the indemnified party, by
counsel or other representative of its own choosing and at its sole cost and
expense, shall have the right to consult with the indemnifying party and its
counsel or other representatives concerning such Claim, and the indemnifying
party and the indemnified party and their respective counsel or other
representatives shall cooperate in good faith with respect to such Claim.


7.5    Computation of Losses. Any computation of the Losses payable pursuant to
this Article VII shall be decreased to the extent of any amounts recovered by
the indemnified party from any third party (including insurance proceeds) in
respect of any such Losses. The indemnified party shall use its commercially
reasonable efforts to pursue payment under or from any insurer or third-party in
respect of such Losses.


7.6    Sole Remedy. After the Closing, and except with respect to common law
fraud, the right to indemnification under this Article VII shall be the
exclusive remedy of either party in connection with any breach or default by the
other party under this Agreement, any Buyer Ancillary Agreement or any Seller
Ancillary Agreement; provided, that nothing in this Section 7.6 shall limit a
party’s right to seek equitable relief in connection with the non-performance of
any agreement or covenant contained in this Agreement, any Buyer Ancillary
Agreement or Seller Ancillary Agreement that contemplates performance after the
Closing.


ARTICLE VIII
TERMINATION RIGHTS


8.1    Termination.


(a)    This Agreement may be terminated prior to Closing by either Buyer or
Seller (or, in the case of subparagraph (v), by Seller only), if such party is
not in material breach or default of any representation, warranty, covenant or
other obligation under this Agreement, upon written notice to the other
following the occurrence of any of the following:


(i)    if the other party is in material breach or default of any
representation, warranty, covenant, or other obligation under this Agreement or
does not perform in all material respects the obligations to be performed by it
under this Agreement on the Closing Date such that the conditions set forth in
Sections 5.1(a) and 5.2(a),


24



--------------------------------------------------------------------------------





as applicable, would not be satisfied and such breach or default has not been
waived by the party giving such termination notice (but with the understanding
that Buyer may not invoke this paragraph to terminate the Agreement that is
based in any way on any information available to Buyer during its Due Diligence
Investigation);


(ii)    if there shall be any Law that prohibits consummation of the sale of the
Station Assets or if a Governmental Authority of competent jurisdiction shall
have issued a final, non-appealable Government Order enjoining or otherwise
prohibiting consummation of the sale of the Station Assets;


(iii)    if the FCC dismisses or denies the FCC Application or designates the
FCC Application for an oral evidentiary hearing;


(iv)    if the Closing has not occurred by the date that is twelve (12) months
from the date of this Agreement (the “Upset Date”); or


(v)    any failure by Buyer to timely make the Escrow Deposit as specified in
Section 1.9.


(b)    This Agreement may be terminated prior to Closing by mutual written
consent of Buyer and Seller.


(c)    If either party believes the other party (the “Defaulting Party”) to be
in breach or default of this Agreement, it shall, prior to exercising its right
to terminate under Section 8.1(a)(i), provide the Defaulting Party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price or make the Escrow Deposit, the Defaulting
Party shall have twenty (20) days from receipt of such notice to cure such
breach or default; provided, that, if the breach or default is incapable of cure
within such 20-day period, the cure period shall be extended, as long as the
Defaulting Party is diligently and in good faith attempting to effectuate a
cure; provided further, that in no event shall such cure period extend beyond
the date which would otherwise have been the Closing Date in the absence of such
breach or default. Nothing in this Section 8.1(c) shall be interpreted to extend
the Upset Date.


(d)    If this Agreement is terminated because of Buyer’s breach or default as
specified in Section 8.1(a)(i), then Seller shall be entitled to delivery of the
Escrow Deposit as a portion of liquidated damages, the parties recognizing that
(i) the damages that Seller would incur upon a termination are not capable of
quantification as of the date of this Agreement, and the amount of liquidated
damages represents Seller’s and Buyer’s reasonable estimate of actual damages
and does not constitute a penalty, and (ii) except as provided in Section 8.3
below, Seller’s retention of the liquidated damages shall be Seller’s sole and
exclusive remedy for any damages Seller may suffer as a result of the
termination of this Agreement prior to Closing.




25



--------------------------------------------------------------------------------





(e)    If this Agreement is terminated because of any reason other than Buyer’s
breach or default as specified in subsection (d) hereof, then Buyer shall be
entitled to a return of the Escrow Deposit.


8.2    Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 8.1, this Agreement (other than Sections 4.3(c) and (d),
this Article VIII and Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.8, 10.9,
and 10.10, which shall remain in full force and effect) shall forthwith become
null and void, and neither party hereto (nor any of their respective Affiliates,
shareholders, members, directors, officers, agents, or employees) shall have any
further obligation hereunder, except as provided in this Article VIII.


8.3    Specific Performance/Liquidated Damages.


(a)     In the event of failure or threatened failure by either party to comply
with the terms of this Agreement, the other party shall be entitled to an
injunction restraining such failure or threatened failure and, subject to
obtaining any necessary Governmental Authority’s consent, to enforcement of this
Agreement by a decree of specific performance requiring compliance with this
Agreement, except as provided by Section 8.3(b). The parties acknowledge that
the Station is a unique property as to which an adequate remedy at law may not
exist. Each party waives any requirement that the other party post a bond or
other security in connection with pursuing equitable or injunctive relief under
this Agreement. As a condition to seeking specific performance of Seller’s
obligation to consummate the assignment of the Station Assets to Buyer, Buyer
shall not be required to have tendered the Purchase Price, but shall be ready,
willing and able to do so.


(b) If prior to Closing Seller terminates this Agreement pursuant to Section
8.1(a)(i) or (v), then Buyer shall pay Seller on demand the sum of Ten Million
Dollars ($10,000,000) by wire transfer of immediately available funds ($1
million of which may be satisfied by disbursement of the Escrow Deposit to
Seller as provided by Section 1.9), and such payment shall constitute liquidated
damages and the sole remedy of Seller under this Agreement, except for any
failure by Buyer to comply with its obligations related to confidentiality, as
to which Seller shall be entitled to all available rights and remedies,
including without limitation specific performance. Buyer acknowledges and agrees
that Seller’s liquidated damages amount is reasonable in light of the
substantial but indeterminate harm anticipated by Buyer’s material breach or
default under this Agreement, the difficulty of proof of loss and damages, the
inconvenience and non-feasibility of otherwise obtaining an adequate remedy, and
the value of the transactions to be consummated hereunder.
ARTICLE IX
TAX MATTERS
9.1    Bulk Sales. Seller and Buyer hereby waive compliance with the provisions
of any applicable bulk sales law and no representation, warranty or covenant
contained in this Agreement shall be deemed to have been breached as a result of
such noncompliance.


26



--------------------------------------------------------------------------------





9.2    Transfer Taxes. Transfer Taxes arising out of or in connection with the
transactions effected pursuant to this Agreement shall be paid equally by Buyer
and Seller. The party with primary responsibility under applicable Law for the
payment of any particular Transfer Tax shall prepare and file the relevant Tax
Return and notify the other party in writing of the Transfer Taxes shown on such
Tax Return. Such other party shall pay an amount equal to one-half of the amount
of such Transfer Taxes shown on such Tax Return in immediately available funds
no later than the date that is the later of (a) five (5) Business Days after the
receipt of such notice or (b) two (2) Business Days prior to the due date for
the payment of such Transfer Taxes.
ARTICLE X
MISCELLANEOUS MATTERS
10.1     Expenses. Except as otherwise provided herein, each party shall be
solely responsible for and shall pay all costs and expenses incurred by it in
connection with the negotiation, preparation and performance of and compliance
with the terms of this Agreement. Notwithstanding the foregoing, (a) Buyer and
Seller shall each bear one-half of the FCC filing fees, and (b) if either party
files a complaint with a court of competent jurisdiction or as otherwise
required by Section 10.8 hereof to enforce its rights under this Agreement, the
prevailing party shall be reimbursed by the other party for all reasonable
expenses incurred thereby, including reasonable attorneys’ fees.
10.2    Benefit and Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Except as provided by Section 4.10, neither party may
assign its rights under this Agreement without the other party’s prior written
consent, provided, that, notwithstanding anything in this section to the
contrary, Buyer shall be allowed to assign this Agreement to any one of its
Affiliates that assumes this Agreement in writing (but Buyer shall not be
released) if (a) Buyer provides prompt written notice of such assignment to
Seller and (b) such assignment is made before the FCC Application is filed with
the FCC (so that the assignment will not require the amendment of the FCC
Application or the filing of a new FCC Application).    
10.3    No Third Party Beneficiaries. Nothing herein, express or implied, shall
be construed to confer upon or give to any other Person other than the parties
hereto or their permitted successors or assigns, any rights or remedies under or
by reason of this Agreement.
10.4     Entire Agreement; Amendment. This Agreement, the Buyer Ancillary
Agreements, the Seller Ancillary Agreements and the exhibits and schedules
hereto and thereto constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements and undertakings, both written and oral, between
Seller and Buyer with respect to the subject matter hereof and thereof, except
as otherwise expressly provided herein. Any matter that is disclosed in a
schedule hereto in such a way as to make its relevance to the information called
for by another schedule readily apparent shall be deemed to have been included
in such other schedule, notwithstanding the omission of an appropriate cross
reference. This Agreement may only be amended by a document executed by both
parties.     
10.5    Waivers. No waiver of compliance with any provision or condition hereof,
or consent pursuant to this Agreement shall be effective unless evidenced by an
instrument in writing signed


27



--------------------------------------------------------------------------------





by the party against whom enforcement of any such waiver is sought. No failure
or delay on the part of Buyer or Seller in exercising any right or power under
this Agreement shall operate as a waiver thereof, and no single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, shall preclude any other or further
exercise thereof or the exercise of any other right or power. The practices of
the parties shall not, in and of themselves, constitute a waiver of either
party’s rights under this Agreement.
10.6    Headings. Section headings set forth in this Agreement are for
convenience only and will not control or affect the meaning or construction of
the provisions of this Agreement.
10.7    Computation of Time. If after making computations of time provided for
in this Agreement, a time for action or notice falls on Saturday, Sunday or a
federal holiday, then such time shall be extended to the next Business Day.
10.8    Governing Law; Waiver of Jury Trial. The construction and performance of
this Agreement shall be governed by the law of the State of California without
regard to its principles of conflict of law. The exclusive forum for the
resolution of any disputes arising hereunder shall be the federal or state
courts located in Los Angeles County, California, and each party (for itself and
the Seller Indemnified Parties and the Buyer Indemnified Parties, as the case
may be) irrevocably waives the reference of an inconvenient forum to the
maintenance of any such action or proceeding. BUYER AND SELLER (FOR THEMSELVES
AND THE SELLER INDEMNIFIED PARTIES AND THE BUYER INDEMNIFIED PARTIES, AS THE
CASE MAY BE) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION BEFORE ANY FEDERAL COURT RELATING IN ANY WAY TO THIS
AGREEMENT, INCLUDING ANY COUNTERCLAIM MADE IN SUCH ACTION, AND AGREE THAT ANY
SUCH ACTION SHALL BE DECIDED SOLELY BY A JUDGE. IN THE EVENT THAT AN ACTION IS
INITIATED IN A CALIFORNIA STATE COURT, BUYER AND SELLER (FOR THEMSELVES AND THE
SELLER INDEMNIFIED PARTIES AND THE BUYER INDEMNIFIED PARTIES, AS THE CASE MAY
BE) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY AND
AGREE (A) TO SUBMIT ALL DISPUTES OF FACT AND LAW RELATING IN ANY WAY TO THIS
AGREEMENT, INCLUDING ANY COUNTERCLAIM MADE IN SUCH ACTION, TO A TRIAL BY AN
ORDER OF REFERENCE PURSUANT TO CALIFORNIA CIVIL PROCEDURE §638 ET SEQ. TO HAVE
JAMS’S OFFICE IN LOS ANGELES, CALIFORNIA SELECT ONE OF ITS NEUTRALS TO BE
APPOINTED TO CONDUCT THE PROCEEDING PURSUANT TO CALIFORNIA CIVIL PROCEDURE §640
AND CALIFORNIA RULES OF COURT §§3.901 ET SEQ. Buyer and Seller hereby
acknowledge that they have each been represented by counsel in the negotiation,
execution and delivery of this Agreement and that their lawyers have fully
explained the meaning of the Agreement, including in particular the jury-trial
waiver.
10.9    Construction. Any question of interpretation shall not be resolved by
any rule providing for interpretation against the party who causes the
uncertainty to exist or against the drafter of this Agreement.
10.10    Notices. Any notice, demand or request required or permitted to be
given under the provisions of this Agreement shall be in writing, addressed or
delivered to the parties at the following


28



--------------------------------------------------------------------------------





addresses and facsimile numbers, as the same may be changed in accordance with
the provisions of this section:


If to Seller:
        
Emmis Communications Corporation
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: President and CEO
Attn: General Counsel
Facsimile: (317) 684-5583


With a copy, which shall not constitute notice, to:


Wilkinson Barker Knauer, LLP
1800 M Street, NW, Suite 800N
Washington, DC 20036
Attn: Doc Bodensteiner
Facsimile: (202) 783-5851
If to Buyer:
Meruelo Group LLC
9950 Firestone Blvd., Ste. 105
Downey, CA 90241
Attn: General Counsel
Facsimile: (562) 745-2341


Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, or (b) on the date of
transmission, if sent by facsimile and received prior to 5:00 p.m. in the place
of receipt (but only if receipt is confirmed in a document), or (c) on the date
of a signed receipt (unless the recipient refuses to provide a signature), if
sent by an overnight delivery service.
10.11     Severability. If any court or other Governmental Authority of
competent jurisdiction issues an order or other decision holding any term or
provision of this Agreement invalid, illegal or incapable of being enforced
because of any Law, or if the FCC informally advises the parties that any
provision in this Agreement is invalid, illegal or unenforceable under the
Communications Act or FCC Rules (and will thus preclude the FCC’s grant of the
FCC Application), the parties shall promptly amend this Agreement to eliminate
the invalid, illegal or unenforceable provision so as to effectuate their
original intent as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby be consummated to the greatest extent
possible without any material adverse effect upon either party. In the absence
of any amendment, this Agreement shall be construed with the invalid, illegal or
unenforceable term or provision deleted so long as


29



--------------------------------------------------------------------------------





such construction does not deprive either party of the benefits of this
Agreement in any material respect.
10.12 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and both of which together will constitute one
and the same instrument. Facsimile or other electronically-delivered copies of
signature pages to this Agreement, any Buyer Ancillary Agreement, any Seller
Ancillary Agreement or any other document or instrument delivered pursuant to
this Agreement shall be treated as original signatures for all purposes.
10.13    Seller Obligations. All representations and warranties and obligations
of Seller under this Agreement shall be joint and several as between each Person
constituting Seller.
    
ARTICLE XI
DEFINITIONS


11.1 Defined Terms. Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


“Accounts Receivable” means all accounts receivable and other rights to payment
for the Station in existence as of the Commencement.


“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Seller, Buyer or any of their respective Affiliates)
mutually acceptable to Seller and Buyer or (b) if Seller and Buyer are unable to
agree upon such a firm, then the independent auditors for Seller and Buyer shall
mutually agree upon a third independent certified public accounting firm, in
which event, “Accounting Firm” shall mean such third firm.


“Action” means any claim, action, suit, arbitration, inquiry, investigation or
other proceeding by or before any Governmental Authority, including any court.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.


“Agreement” means this Asset Purchase Agreement, including the exhibits and
schedules hereto.


“Assumed Obligations” shall have the meaning set forth in Section 1.3.


“Auction Proceeds” means the proceeds payable to Buyer or its designee as a
result of Buyer’s successful bid to tender the license for KWHY-TV, Los Angeles,
CA in the reverse portion of the FCC’s broadcast incentive auction, which
concluded April 13, 2017.




30



--------------------------------------------------------------------------------





“Business Day” whether or not capitalized, means every day of the week excluding
Saturdays, Sundays and federal holidays.


“Buyer” shall have the meaning set forth in the Preamble to this Agreement.


“Buyer Ancillary Agreement” shall have the meaning set forth in Section 3.2(a).


“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.2(a).


“Buyer Material Adverse Effect” means a material adverse effect on the ability
of Buyer to perform its obligations under this Agreement or any Buyer Ancillary
Agreement.


“Closing” shall have the meaning set forth in Section 1.6.


“Closing Date” shall have the meaning set forth in Section 1.6.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commencement” means the time the Term of the LMA commences, or, if the LMA Term
does not commence, then the Effective Time.


“Communications Act” shall have the meaning set forth in Section 2.6(c).


“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “Controlled” and “Controlling” shall have a correlative
meaning.


“Damaged Asset” shall have the meaning set forth in Section 4.4.


“Defaulting Party” shall have the meaning set forth in Section 8.1(c).


“Effective Time” shall have the meaning set forth in Section 1.6.


“Escrow Deposit” shall have the meaning set forth in Section 1.9.


“Escrow Agreement” shall have the meaning set forth in Section 1.9.


“Excluded Assets” shall have the meaning set forth in Section 1.2.


“FCC” shall have the meaning set forth in the Recitals to this Agreement.


“FCC Application” means the application that Seller and Buyer must file with the
FCC requesting its consent to the assignment of the FCC Licenses.




31



--------------------------------------------------------------------------------





“FCC Consent” means the initial action by the FCC granting the FCC Application.


“FCC Licenses” shall have the meaning set forth in Section 1.1(a).


“FCC Rules” shall have the meaning set forth in Section 2,6(c).
    
“Governmental Authority” means any federal, state, local or foreign government,
or any part thereof exercising executive, legislative, regulatory or judicial
functions.


“Governmental Consents” means FCC Consent and HSR Clearance.


“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.


“HSR Clearance” shall have the meaning set forth in Section 4.1(a).


“Intangible Property” shall have the meaning set forth in Section 1.1(e).


“Law” means any United States (federal, state, local) or foreign statute, law,
code or ordinance, or any regulation, rule, code, order, judgment, injunction,
decree, decision, or policy of any Governmental Authority (including courts).


“Lien” shall have the meaning set forth in Section 1.1.
    
“LMA” shall have the meaning set forth in Section 1.10.


“Losses” shall have the meaning set forth in Section 7.2(a).


“Material Station Contract” shall mean those Station Contracts which involve the
payment of $55,000 or more over the life of the particular Station Contract and
which are identified as Material Station Contracts on Schedule 1.1(c).


“Notice of Disagreement” shall have the meaning set forth in Section 1.7(e).
        
“Permitted Liens” means, as to any of the Station Assets or as to the Station,
(a) the Assumed Obligations; (b) Liens for Taxes, assessments and other
governmental charges not yet due and payable; (c) in the case of any leased
asset, the rights of any lessor under the applicable lease agreement or any Lien
granted by any lessor; (d) materialmen’s, mechanics’, workmen’s, repairmen’s,
financing or other Liens which are released at or prior to Closing; and (e)
Liens that do not affect in any material manner the use or value of the Station
Asset to which they are attached.
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a Governmental Authority or part thereof.
    
“Purchase Price” shall have the meaning set forth in Section 1.5.


32



--------------------------------------------------------------------------------







“Real Estate Lease” means a lease of real property or a real property interest
held by Seller and used or held for use in the operation of the Station.


“Retained Liabilities” shall have the meaning set forth in Section 1.4.


“Seller” shall have the meaning set forth in the Preamble to this Agreement.


“Seller Ancillary Agreements” shall have the meaning set forth in Section
2.2(a).


“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(b).


“Seller Material Adverse Effect” means a material adverse effect on: (a) the
ability of Seller to perform its obligations under this Agreement or any Seller
Ancillary Agreement or (b) the condition of the Station Assets, taken as a
whole, or the ability of Buyer to operate the Station after Closing as currently
operated; provided, that the term shall not include any material adverse effect
to the extent attributable to (i) any change or development generally applicable
to the radio broadcast industry (including legislative or regulatory matters),
(ii) general economic conditions, including any downturn caused by terrorist
activity or a natural disaster, such as an earthquake or hurricane, or (iii) any
public announcement of the transactions contemplated by this Agreement.


“Settlement Statement” shall have the meaning set forth in Section 1.7(c).


“Station” shall have the meaning set forth in the Recitals to this Agreement.


“Station Assets” shall have the meaning set forth in Section 1.1.


“Station Contracts” shall have the meaning set forth in Section 1.1(c).


“Tangible Personal Property” shall have the meaning set forth in Section 1.1(b).


“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax authority with respect
thereto.


“Tax Returns” means all returns, reports and other filings (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Governmental Authority relating to Taxes.
    
“To Buyer’s knowledge” or any variant thereof means the actual collective
knowledge, after reasonable inquiry, of Buyer’s officers, directors, and
managers.




33



--------------------------------------------------------------------------------





“To Seller’s knowledge,” or any variant thereof, means the actual collective
knowledge, after reasonable inquiry, of any of Seller’s officers, directors, and
General Manager.


“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, franchise, property, transfer and similar Taxes, levies,
charges and fees.


“Upset Date” shall have the meaning set forth in Section 8.1(a)(iv).


11.2     Terms Generally. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms apply to females and feminine terms apply to males. The use of
the plural form shall include the singular, and vice versa, as the context
requires. The term “include,” “includes” or “including” is by way of example and
not limitation.


4821-2908-3463
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]








34



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


                                
SELLER:
 
Emmis Radio, LLC
 
 
By:
/s/ J. Scott Enright
 
Name: J. Scott Enright
 
Title: Executive Vice President, General Counsel and Secretary
 
 
Emmis Radio License, LLC
 
 
By:
/s/ J. Scott Enright
 
Name: J. Scott Enright
 
Title: Executive Vice President, General Counsel and Secretary
 
 
 
 
BUYER:
 
KWHY-22 Broadcasting, LLC
 
 
By:
/s/ Alex Meruelo
 
Name: Alex Meruelo
 
Title: Manager



                




35

